Order entered June 10, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00184-CR
                               No. 05-22-00185-CR

                    GABRIEL COBARRUBIAS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 363rd Judicial District Court
                            Dallas County, Texas
             Trial Court Cause Nos. F21-00479-W & F21-00393-W

                                     ORDER

      Before the Court are appellant’s June 7, 2022 motion for an extension of

time to file his briefs in the above appeals. We GRANT the motion and ORDER

appellant’s brief due by July 11, 2022.


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE